Acceptance Agreement


No. 64720092302008044


Drawer (Party A): Changxing Chisen Electric Co., Ltd.
Legal Representative (Principal): Xu Kecheng
Add.: Changxing Economic Development Area
Postal Code: 313100
Tel.: 86-572-6267588
Fax: 86-572-6267588


Acceptor (Party B): China Construction Bank Changxing Branch Co., Ltd.
Legal Representative (Principal): Chen Shuo
Add.: No. 18 Front West Street Zhicheng Town Changxing Country
Postal Code: 313100
Tel.: 86-572-6024028
Fax: 86-572-6024028


Party A applies to Party B for acceptance draft, the contents are as follows:
Draft No.
 
Amount 
 
Date Drawn
 
Due Date
 
Payee’s Name
 
Account Number 
 
EA/01 00851130
 
RMB10 million
 
September 9, 2008
 
March 9, 2009
 
Jiangsu Xiangfa
Battery Co., Ltd.
 
 
32001728036052502278
 
EA/01 00851131
 
RMB10 million
 
September 9, 2008
 
March 9, 2009
 
Jiangsu Xiangfa Battery Co., Ltd.
 
 
32001728036052502278
 
EA/01 00851132
 
RMB10 million
 
September 9, 2008
 
March 9, 2009
 
Jiangsu Xiangfa Battery Co., Ltd.
 
 
32001728036052502278
 



Total of amount of draft (in words): thirty million Yuan Renminbi


Article 1 Conditions for the acceptance by Party B:


Unless being waived in whole or in part by Party B, only if the conditions set
below have been met, Party B will agree to accept the preceding drafts:
 

 
(1)
Party A has paid the security according to this Agreement;

 
(2)
Party A has paid acceptance commission and commitment fee according to this
Agreement;

 
(3)
The guarantee of the article 3 of this Agreement has come into force;

 
(4)
Other conditions specified by both parties.


--------------------------------------------------------------------------------



Article 2 Acceptance Fee


(1)
The acceptance commission shall be charged according to 0.05% of face value;

(2)
The acceptance commitment fee shall be paid in full according to 0.375% of the
difference between the accepted amount and the security.



Article 3 Acceptance Guarantee


1. Security


For the accepted amount hereunder, Party A shall pay a security to Party B
pursuant to September 9, 2008.


Draft No.
 
Amount 
 
Payee’s Name
 
Security Amount
 
Deposit Type
 
Account Number 
 
EA/01 00851130
 
RMB10 million
 
Jiangsu Xiangfa
Battery Co., Ltd.
 
RMB5 million
 
Fixed deposit
 
33001647235049000122#0#
 
EA/01 00851131
 
RMB10 million
 
Jiangsu Xiangfa Battery Co., Ltd.
 
RMB5 million
 
Fixed deposit
 
33001647235049000122#0#
 
EA/01 00851132
 
RMB10 million
 
Jiangsu Xiangfa Battery Co., Ltd.
 
RMB5 million
 
Fixed deposit
 
33001647235049000122#0#
 



2.
Other Guarantee

Zhejiang Chisen Glass Co., Ltd., Xu Kecheng and his spouse will act as
guarantors.


Article 4 After Party B’s acceptance of the draft, both parties agree as
follows:


1.
Party A shall, pursuant to the due date of the draft, deposit the amount in full
to Party B’s account (account number: 33001647242050000065).

2.
Party B shall unconditionally pay for money upon the draft on the due date.

3.
If Party A fails to pay the money in full according to subsection 1 hereinbefore
and this leads to Party A’s disbursement, Party B shall be entitled to collect
an interest of 0.05% of the unpaid money on Party A.



Article 5 Breach of Agreement


1.
Party A’s breach of agreement

 
(1)
Fail to pay the money in full and on time;

 
(2)
Fail to repay the principal and interest of disbursement pursuant to section 4
hereof;

 
(3)
Involved in other matters leading to its lose of capacity to perform this
Agreement.



2.
Liability for breach of agreement

 
(1)
For Party A’s failure mentioned in abovementioned first subsection, Party B
shall be entitled to deduct from Party A’s security account and its accounts
opened in Party B and in the system of China Construction Bank the money to
offset the draft;


--------------------------------------------------------------------------------




 
(2)
For Party A’s failure mentioned in abovementioned second subsection, Party B
shall be entitled to deduct the principal and interest of disbursement from
Party A’s accounts opened in Party B and in the system of China Construction
Bank;

 
(3)
For Party A’s other failure, Party B shall be entitled to:

 
A.
terminate this Agreement;

 
B.
require Party A to add acceptant security; and

 
C.
require Party A to deposit money payable in advance in the event of un matured
draft and Party A’s failure to pay money payable in full.



Article 6 Others


Party B shall authorize China Construction Bank Changxing Branch to, in its
name, manage the performance of this Agreement, enjoy the rights hereunder and
fulfill the obligations hereunder.


Article 7 Effectiveness


This Agreement shall take effect since being signed and sealed by both parties.


Article 8 Termination


This Agreement shall be terminated on condition that Party A has paid for the
draft in full, or Party A has paid off the disbursement by Party B and other
relevant fees (including, but not limited to, legal cost, property protection
fee, arbitration fee, attorney’s fee, etc.) paid by Party B in order to recover
the principal and interest of the disbursement.


Article 9 Applicable Law and Dispute


This Agreement shall be governed by Chinese laws.


Any dispute arising from this Agreement shall be settled through consultation.
In case no settlement can be reached through consultation, any party may refer
such dispute to the court of the place in which the drawer is located.


Article 10 Counterparts


This Agreement shall be executed in three copies, one for each of the drawer,
acceptance bank and the guarantor, each of which shall be equally authentic.


--------------------------------------------------------------------------------



Drawer: Changxing Chisen Electric Co., Ltd. (seal)
Legal representative: /s/ Xu Kecheng


Acceptance bank: China Construction Bank Changxing Branch Co., Ltd. (seal)
Authorized representative: /s/ Chen Shuo


Date: September 9, 2008


--------------------------------------------------------------------------------


 